DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Manning (48,964) on 1/10/2022.

The application has been amended as follows: 
	As to claim 1, line 22, before “phase”, change “the” to - - a - -.

	As to claim 14, line 19, before “phase”, change “the” to - - a - -.

	As to claim 14, line 37, before “memory”, change “the” to - - a - -.

	As to claim 14, line 40, before “machine”, delete “the”.

	As to claim 14, line 40, before “processor”, change “the” to - - a - -.

	As to claim 15, line 22, before “phase”, change “the” to - - a - -.
	As to claim 15, line 40, before “memory”, change “the” to - - a - -.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1 and 3-13 is the inclusion of a memory and a processor of a medical imaging system.  The memory is configured to store machine executable instructions.  The processor is configured to control the medical imaging system, wherein execution of the machine executable instructions causes the processor to: 
receive magnetic resonance imaging data, wherein the magnetic resonance imaging data comprises a Z-spectrum acquisition for a set of saturation frequency offsets and at least one reference saturation frequency offset, wherein the Z-spectrum acquisition is according to a CEST magnetic resonance imaging protocol, wherein the Z-spectrum acquisition for the at least one reference saturation frequency offset comprises data for multiple echo shifts or echo times, wherein the Z-spectrum acquisition for each of the set of saturation frequency offsets and the at least one reference saturation frequency offset is descriptive of complex image data comprising a complex water signal and a complex fat signal; 
reconstruct saturation frequency offset complex image data for each of the set of saturation frequency offsets from the Z-spectrum acquisition, wherein the saturation frequency offset complex image data comprises voxels; 
reconstruct a B0 map, a water image, and a fat image using the data for multiple echo shifts or echo times according to a Dixon-type magnetic resonance imaging protocol; 
calculate a water phase angle using the water image and/or the fat image; 

perform a B0 correction by calculating shifted complex image data using the rotated complex image data for each of the set of saturation frequency offsets and for each of the voxels using the B0 map; 
calculate a frequency dependent phase angle descriptive of a phase angle between the complex water signal and the complex fat signal for each of the set of saturation frequency offsets using a fat signal model comprising at least two fat species; 
calculate a residual fat component correction factor by projecting the complex fat signal onto the real axis for each of the set of saturation frequency offsets and for each of the voxels using the frequency dependent phase angle; and calculate corrected water Z-spectrum image data by subtracting the residual fat component correction factor for each of the set of saturation frequency offsets and for each of the voxels from the a real component of the shifted complex image data; 
wherein the medical imaging system further comprises a magnetic resonance imaging system configured for acquiring the magnetic resonance imaging data from a subject within an imaging zone, wherein the memory further stores pulse sequence commands, wherein the pulse sequence commands are configured to acquire the magnetic resonance data according to the CEST magnetic resonance imaging protocol, wherein execution of the machine executable instructions cause the processor to control the magnetic resonance imaging system with the pulse sequence commands to acquire the magnetic resonance imaging data.  

The primary reason for allowance of claim 14 is the inclusion of a method of operating a medical imaging system, wherein the method comprises: 
receiving magnetic resonance imaging data, wherein the magnetic resonance imaging data comprises a Z-spectrum acquisition for a set of saturation frequency offsets and at least one reference saturation frequency offset, wherein the Z- spectrum acquisition is according to a CEST magnetic resonance imaging protocol, wherein the Z-spectrum acquisition for the at least one reference saturation frequency offset comprises data for multiple echo shifts or multiple echo times, wherein the Z- spectrum acquisition for each of the set of frequency offsets and the at least one reference saturation frequency offset is descriptive of complex image data comprising a complex water signal and a complex fat signal; 
reconstructing saturation frequency offset complex image data for each of the set of saturation frequency offsets from the Z-spectrum acquisition, wherein the saturation frequency offset complex image data comprises voxels; 
reconstructing a B0 map, a water image, and a fat image using the data for multiple echo shifts or multiple echo times according to a Dixon-type magnetic resonance imaging protocol; 
calculating a water phase angle using the water image and / or the fat image; 
calculating rotated complex image data by rotating a phase of the saturation frequency complex offset image data for each of the voxels using the water phase angle such that the complex water signal is aligned with a real axis for each voxel; 

calculating a frequency dependent phase angle descriptive of a phase angle between the complex water signal and the complex fat signal for each of the set of saturation frequency offsets using a fat signal model comprising at least two fat species;   	calculating a residual fat component correction factor by projecting the complex fat signal onto the real axis for each of the set of saturation frequency offsets and for each of the voxels using the frequency dependent phase angle; and 
calculating corrected water Z-spectrum image data by subtracting the residual fat component correction factor for each of the set of saturation frequency offsets and for each of the voxels from the a real component of the a shifted complex image data; 
wherein the medical imaging system further comprises a magnetic resonance imaging system configured for acquiring the magnetic resonance imaging data from a subject within an imaging zone, wherein a memory further stores pulse sequence commands, wherein the pulse sequence commands are configured to acquire magnetic resonance data according to the CEST magnetic resonance imaging protocol, wherein execution of machine executable instructions cause a processor to control the magnetic resonance imaging system with the pulse sequence commands to acquire the magnetic resonance imaging data.  
This in combination with the rest of the limitations of the claim is found in all of claim 14 but not disclosed nor suggested by the prior art of record.

receive magnetic resonance imaging data, wherein the magnetic resonance imaging data comprises a Z-spectrum acquisition) for a set of saturation frequency offsets and at least one reference saturation frequency offset, wherein the Z-spectrum acquisition is according to a CEST magnetic resonance imaging protocol, wherein the Z-spectrum acquisition for the at least one reference saturation frequency offset comprises data for multiple echo shifts or echo times, wherein the Z-spectrum acquisition for each of the set of frequency offsets and the at least one reference saturation frequency offset is descriptive of complex image data comprising a complex water signal and a complex fat signal; 
reconstruct saturation frequency offset complex image data for each of the set of saturation frequency offsets from the Z-spectrum acquisition, wherein the saturation frequency offset complex image data comprises voxels; 
reconstruct a B0 map, a water image, and a fat image using the data for multiple echo shifts or echo times according to a Dixon-type magnetic resonance imaging protocol; 
calculate a water phase angle using the water image and/or the fat image;      	calculate rotated complex image data by rotating a phase of the saturation frequency complex offset image data for each of the voxels using the water phase angle such that the complex water signal is aligned with a real axis for each voxel; 

calculate a frequency dependent phase angle descriptive of a phase angle between the complex water and the complex fat signal for each of the set of saturation frequency offsets using a fat signal model comprising at least two fat species; 
calculate a residual fat component correction factor by projecting the complex fat signal onto the real axis for each of the set of saturation frequency offsets and for each of the voxels using the saturation frequency offset dependent phase angle; and       
calculate corrected water Z-spectrum image data by subtracting the residual fat component correction factor for each of the set of saturation frequency offsets and for each of the voxels from the a real component of the shifted complex image data;     	wherein the medical imaging system further comprises a magnetic resonance imaging system configured for acquiring the magnetic resonance imaging data from a subject within an imaging zone, wherein a memory further stores pulse sequence commands, wherein the pulse sequence commands are configured to acquire the magnetic resonance data according to the CEST magnetic resonance imaging protocol, wherein execution of the machine executable instructions cause the processor to control the magnetic resonance imaging system with the pulse sequence commands to acquire the magnetic resonance imaging data.  
This in combination with the rest of the limitations of the claim is found in all of claim 15, but not disclosed nor suggested by the prior art of record.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




sl	/SUSAN S LEE/
                                                                                       Primary Examiner, Art Unit 2852